Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 13, and 16.  The Examiner withdraws the 102 rejection of Fukushima.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/9/2020 is being considered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namiki (US Patent Publication 2014/0004779).
Regarding claims 1, (Currently Amended) Namiki discloses a substrate holding apparatus (Figure 17) comprising: 

a head body (Item 2) to which the elastic membrane is coupled; 
wherein the elastic membrane comprises: 
a contact portion to be brought into contact with the substrate for pressing the substrate against a polishing pad (Paragraph [0076]); 
an edge circumferential wall (Annotated Figure 17) extending upwardly from a peripheral edge of the contact portion; and 
a plurality of inner circumferential walls (Annotated Figure 17) arranged radially inwardly of the edge circumferential wall and extending upwardly from the contact portion to the head portion; 
wherein at least two adjacent inner circumferential walls of the plurality of inner circumferential walls comprise slope circumferential walls inclined radially inwardly (Annotated Figure 17; inclined in two sections and fully inclined in the pressurized or expanded position); and 
the slope circumferential walls are inclined radially inwardly in their entirety from their lower ends to upper ends, each of which is connected to the head body on an inclined surface (Item 4as), and extend upwardly (Annotated Figure 17).  

    PNG
    media_image1.png
    859
    863
    media_image1.png
    Greyscale

Annotated Figure 17

Regarding claims 2, (Original) Namiki discloses the substrate holding apparatus according to claim 1, wherein the slope circumferential walls extend substantially parallel to each other (the cited circumferential walls are substantially parallel).  
The term substantially parallel to be interpreted broadly as “extending in roughly the same direction”.
Regarding claims 3, (Original) Namiki discloses the substrate holding apparatus according to claim 1, wherein one of the slope circumferential walls is arranged adjacent to the edge circumferential wall (the sloped circumferential wall for chamber (7) is adjacent to the edge circumferential wall).  
Regarding claims 4, (Original) Namiki discloses the substrate holding apparatus according to claim 1, wherein the head body comprises at least one coupling ring (Item 318) to which the elastic membrane is coupled; 
the coupling ring comprises a ring vertical portion and a ring slope portion which is inclined radially outwardly from the ring vertical portion and extends downwardly; and 
the ring slope portion has an inner circumferential surface and an outer circumferential surface to limit a deformation of the slope circumferential wall (Examiner Annotated Drawing B).

    PNG
    media_image2.png
    384
    827
    media_image2.png
    Greyscale

Examiner Annotated Drawing B
Regarding claims 5, (Original) Namiki discloses the substrate holding apparatus according to claim 4, wherein a tip end of the ring slope portion is positioned below an intermediate point of the slope circumferential wall (Examiner Annotated Drawing B, the ring slope portion secures part of a circumferential wall).  
Regarding claims 13, (Currently Amended) Namiki discloses an elastic membrane for use in a substrate holding apparatus, and coupled to a head body of the substrate holding apparatus (Figure 17) comprising: 
a contact portion (Item 4) to be brought into contact with a substrate for pressing the substrate against a polishing pad; 
an edge circumferential wall (Annotated Figure 17) extending upwardly from a peripheral edge of the contact portion; and 
a plurality of inner circumferential walls (Annotated Figure 17) arranged radially inwardly of the edge circumferential wall and extending upwardly from the contact portion to the head body: 
wherein at least two adjacent inner circumferential walls of the plurality of inner circumferential walls comprise slope circumferential walls inclined radially inwardly; and 
the slope circumferential walls are inclined radially inwardly in their entirety from their lower ends to upper ends, each of which is connected to the head body on an inclined surface (Item 4as), and extend upwardly (Annotated Figure 17).  
Regarding claims 14, (Original) Namiki discloses the elastic membrane according to claim 13, wherein the slope circumferential walls extend substantially parallel to each other (the cited circumferential walls are substantially parallel).  
The term substantially parallel to be interpreted broadly as “extending in roughly the same direction”.
Regarding claims 15, (Original) Namiki discloses the elastic membrane according to claim 13, wherein one of the slope circumferential walls is arranged adjacent to the edge circumferential wall (the sloped circumferential wall for chamber (7) is adjacent to the edge circumferential wall).  
Regarding claims 16 (Original) Namiki discloses a polishing apparatus comprising: 
a polishing table (Item 100) for supporting a polishing pad (Item 101); and 

the substrate holding apparatus comprising an elastic membrane that forms a plurality of pressure chambers (Item 6, 7, 8, and 9) for pressing the substrate, and a head body (Item 2) to which the elastic membrane is coupled; 
wherein the elastic membrane comprises: 
a contact portion to be brought into contact with a substrate for pressing the substrate against a polishing pad (Paragraph [0076]); 
an edge circumferential wall (Annotated Figure 17) extending upwardly from a peripheral edge of the contact portion; and 
a plurality of inner circumferential walls (Annotated Figure 17) arranged radially inwardly of the edge circumferential wall and extending upwardly from the contact portion: 
wherein at least two adjacent inner circumferential walls of the plurality of inner circumferential walls comprise slope circumferential walls inclined radially inwardly; and 
the slope circumferential walls are inclined radially inwardly in their entirety from their lower ends to upper ends, each of which is connected to the head body on an inclined surface (Item 4as), and extend upwardly (Annotated Figure 17).  
Regarding claims 17, (Original) Namiki discloses the polishing apparatus according to claim 16, wherein the slope Page 7 of 10circumferential walls extend substantially parallel to each other (the cited circumferential walls are substantially parallel).  
The term substantially parallel to be interpreted broadly as “extending in roughly the same direction”.  
Regarding claims 19, (New) Namiki discloses the elastic membrane according to claim 1, wherein the slope circumferential walls are inclined radially inwardly in its entirety from its lower end to its upper end (Annotated Figure 17) at a predetermined angle.

Allowable Subject Matter
Claim 6 would be allowed if written into independent form.
Claims 7-12 are allowed.
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 25, 2021